Citation Nr: 0404162	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from August 1956 to November 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic low back disorder.  The veteran has been represented 
by Fred J. Fleming, Attorney, throughout this appeal.

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic low back disorder is 
GRANTED.  The issue of service connection for a chronic low 
back disorder is the subject of the REMAND portion of this 
decision below.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans' Affairs (VA) will notify you and your 
representative if further action is required on your part.  


FINDINGS OF FACT

1.  In October 1998, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic low back disorder.  The veteran and his 
representative were provided with a copy of the Board 
decision.  

2. The additional documentation submitted since the October 
1998 Board decision is relevant and probative of the issue at 
hand.




CONCLUSION OF LAW

The October 1998 Board decision denying service connection 
for a chronic low back disorder is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder has been received.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Chronic Low Back Disorder

A. Prior Board and RO Decisions

In November 1963, the Board denied service connection for a 
chronic low back disorder upon its finding that the veteran's 
back disorder constituted a congenital or developmental 
abnormality.  The veteran was provided with a copy of the 
Board's decision.  

The evidence upon which the Board based its November 1963 
determination consisted of the veteran's service medical 
records and VA examination reports dated in July 1962, and 
April and June 1963.  The June reports show that the a 
diagnosis of chronic congenital, postural strain of the 
lumbar region of the veteran's back.

In September 1996, the veteran sought to reopen his claim of 
entitlement to service connection for a chronic low back 
disorder.  In October 1998, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic low back disorder upon its finding that the evidence 
was cumulative.  The veteran and the representative are 
presumed to have received a copy of the Board's decision.  

The evidence upon which the Board formulated its October 1998 
decision consisted of a March 1971 written statement from E. 
G. Edwards, M.D.; private treatment records from T. L. 
German, M.D., dated in March 1996 and May 1996; and the 
veteran's written statements.  In the treatment records, Dr. 
German noted that the veteran exhibited lipping of the 
vertebral bodies and scoliosis.

In August 1999, the veteran sought to reopen his claim of 
entitlement to service connection for a chronic low back 
disorder.  In November 2000, the RO determined that it had 
not received new and material evidence to reopen his claim of 
entitlement to service connection for a chronic low back 
disorder finding that the additional evidence was cumulative 
or redundant.  In November 2000, the RO informed the veteran 
of the rating decision and his appellate rights.  

In November 2001, the veteran sought to reopen his claim of 
entitlement to service connection for a chronic low back 
disorder.  In December 2002, the RO acknowledged that the VA 
did not send a copy of the November 2000 rating decision to 
the veteran's attorney and provided him with a copy.  

The Board notes that the veteran did not submit a timely 
notice of disagreement with respect to his November 2000 
rating decision.  The veteran's attorney, however, asserts 
that his February 2003 written statement should be accepted 
in lieu of a notice of disagreement because the veteran's 
attorney did not receive a copy of the November 2000 rating 
decision until December 2002.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that the 
veteran is entitled to have his attorney receive copies of 
all correspondence concerning decisions on the veteran's 
claim.  See Svehla v. Principi, 17 Vet. App. 160, 165 (2003).  
In light of the RO's concession, the Board finds that the 
veteran's evidence received by the RO in August 1999 should 
be considered with the evidence received in November 2001.




B. New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2003).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the October 1998 Board decision 
determining that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a chronic low back disorder consists 
of previously received private treatment records from Dr. 
German; an October 2000 private clinical report from L. L. 
Wilkes, M.D; a November 2001 lay statement by the veteran's 
sister; and written statements from the veteran.  

Dr. Wilkes's private clinical report revealed findings 
consistent with spondylosis, an anatomically different 
diagnosis than the ones in the 1962 and 1963 VA examinations.  
In the November 2001 lay statement, the veteran's sister 
attested that the veteran did not complain about his back 
prior to entering military service.  The physician's report 
and the sister's affidavit tend to corroborate the veteran's 
claim that his back condition is not a congenital disorder 
and constitutes new and material evidence in that it is of 
such significance that it must be addressed in order to 
fairly decide the merits of the case.  Accordingly, the new 
evidence is sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder.

II.  Veterans Claims Assistance Act

In reviewing the issue of the veteran's application to reopen 
his claim of entitlement to service connection for a chronic 
low back disorder, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  A June 2002 RO letter to 
the veteran informed him of the Veterans Claims Assistance 
Act of 2000 (VCAA); the evidence needed to support his 
application; and what actions he needed to undertake.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the appellant (1) of the information 
and evidence not of record that is necessary to substantiate 
his application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the appellant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim.  While the VCAA notice provided 
to the veteran does not strictly comply with the Court's 
guidelines as set forth in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App., Jan. 14, 2003), the Board finds that such 
deficiency is not prejudicial to the veteran given the 
favorable resolution of his application.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic low back disorder is 
granted.




REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder is to be determined following a de novo review of 
the entire record.

The veteran has advanced on appeal that he had received 
private treatment for his chronic low back disorder.  The 
private clinical reports from Dr. German and Dr. Wilkes 
convey that the veteran received treatment for his chronic 
low back disorder.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Dr. Wilkes's private clinical report shows that he exhibited 
spondylosis.  The Board finds that a VA compensation 
examination that addresses the etiology of the veteran's back 
disorder would be helpful.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the VA is required to inform the appellant (1) of 
the information and evidence not of record that is necessary 
to substantiate his application, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the appellant is expected to 
provide; and (4) notice that the claimant is to provide any 
evidence in his or her possession that pertains to the claim.  
The VCAA notice issued to the veteran is deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  



Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic low back disorder.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact T. L. German, M.D., L. L. Wilkes, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, which is not already of 
record, pertaining to treatment provided 
to the veteran.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
severity of his chronic back disorder.  
If the examiner determines that the 
veteran exhibits any identified chronic 
back disorder, the examiner should 
advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
back disorder had its onset during active 
service or is in any other way causally 
related to active service?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.

4.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for his chronic low back 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



